249 S.W.3d 244 (2008)
Anthony CRAMER, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 89827.
Missouri Court of Appeals, Eastern District, Division Three.
April 1, 2008.
Irene Karns, Columbia, MO, for appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Shaun J. MacKelprange, Assistant Attorney General, Jefferson City, MO, for respondent.
Before ROY L. RICHTER, P.J., CLIFFORD H. AHRENS, J. and GLENN A. NORTON, J.

ORDER
PER CURIAM.
Anthony Cramer appeals the judgment affirming his motion for post-conviction relief under Rule 29.15 after an evidentiary hearing. We find that the motion court did not clearly err in finding that the evidence did not support a defense to first degree assault of acting under the influence of sudden passion arising from adequate cause.
An extended opinion would have no precedential value. We have, however, provided the parties a memorandum setting forth the reasons for our decision. *245 The judgment of the motion court is affirmed under Rule 84.16(b).